      Case 1:20-cv-03677-LGS-KHP Document 40
                                          38 Filed 08/21/20 Page 1 of 1

                                 USDCSDNY                                \Vittels
                                 DOCUMENT
                                 ELECTRONICALLY FILED
                                                                         ~Iclnturff
                                 DOC#:_ _ _ _ _ __                       Palil{ovic
                                             08/21/2020
                                 DATE FILED:
August 21, 2020                               - -- --
ViaECF
Honorable Katharine H. Parker
United States District Court
Southern District of New York
500 Pearl Street
                                                                  SO OR
                                                                     . DE.RED:               . /}
New York, NY 10007                                                 ~tl-r~iut
                                                                  HON. KATHARINE H. PARKER
Re:    Mahood v. Noam, Inc, No. 20 Civ. 3677 (LGS) (KHP)          UNl11ED STATES MAGISTRATE JUDGE
                                                                                          08/21/2020
Dear Judge Parker:

       On behalf of Plaintiffs and the proposed Class, we write with Defendant's consent to
request a two-week extension of the parties' deadline to file their joint letter detailing the
remaining disputes as to the electronically stored information protocol ("ESI protocol").

        In accordance with Rule I(f) of the Court's Individual Practices in Civil Cases, (1) the
current deadline for the parties' joint letter is August 27, 2020 and Plaintiffs request that the
deadline be extended by two weeks to September 10, 2020; (2) this is Plaintiffs' first request for
an extension of time to file the parties' joint letter and it does not affect any other scheduled
dates in this matter; (3) Plaintiffs have not previously requested an extension on this deadline;
and (4) Defendant consents to Plaintiffs' request.

       The reason for Plaintiffs' request is that while the parties exchanged proposed ESI
protocols on July 6 (Plaintiff), July 20 (Defendant), and August 13 (Plaintiff) there remain many
unresolved issues. Further, on Wednesday, August 19 Defendant sent Plaintiffs a second
proposed ESI protocol that led Plaintiffs to yesterday retain ESI consultants in the hopes of
contributing to the parties' ESI discussions and potentially clarifying certain issues and
narrowing the parties' differences regarding ESI protocols. To give Plaintiffs, their consultants,
and Defendant sufficient time to meet and confer on Defendant's August 19 proposed ESI
protocol, and Plaintiffs' forthcoming response thereto, Plaintiffs respectfully request that Your
Honor extend to September 10 the deadline for the parties' to submit their joint ESI letter.

       Thank you for the Court's consideration of this request.


                                                             Respectfully submitted,

                                                             Isl J. Burkett Mcinturff
                                                               J. Burkett Mcinturff

cc: All counsel of record (via ECF)




18 Half Mile Road, Armonk, NY 10504   I +1910476 7253 I   jbm@wittelslaw.com   I   www.wittelslaw.com
